Citation Nr: 1030095	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for skin disease, claimed as 
chloracne, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in July 2005, a statement of the case 
was issued in March 2006, and a substantive appeal was received 
in March 2006.

The Board observes that this appeal originally included the 
additional issue of entitlement to service connection for PTSD.  
That issue was included in the March 2006 statement of the case, 
but that claim was granted in full by the RO's November 2008 
rating decision.  That issue is therefore no longer in appellate 
status and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently has a skin disease, 
claimed as chloracne, as a result of exposure to herbicides 
during service in Vietnam.  The evidence reflects, and the RO has 
acknowledged, that the Veteran served in Vietnam and is presumed 
to have been exposed to herbicide agents.  The Veteran has 
testified that he has scars and seasonal skin rash that he has 
been told are manifestations of a chloracne pathology.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, the Federal 
Circuit has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 
1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 
(1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran is competent to testify that he has 
scars and seasonal rash as manifestations of a claimed skin 
disease.  The Veteran's service in Vietnam entitles him to a 
presumption of exposure to herbicide agents; thus, there is 
evidence of an in-service event or injury in service that could 
pertinently impact the skin.  The Board notes that the Veteran 
has testified that a VA doctor examining him for the Agent Orange 
registry told him that he had chloracne, as recounted in the July 
2005 notice of disagreement.  The Veteran has also testified that 
he has had the claimed skin disability since 1969 (during his 
military service); the Veteran identified the onset of the 
disability in his June 2004 filing of this claim.  The Veteran's 
recollections are also competent to suggest a continuity of skin 
problems experienced since the time of separation from service.  
There is thus a suggestion of a skin disability that may be 
associated with military service.  The Board notes that recent 
case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a 
low threshold for satisfying the requirements to trigger the 
Secretary's duty to assist by providing a medical examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

It appears that there has been no VA examination conducted to 
specifically address the diagnostic nature and etiology of the 
Veteran's current skin complaints.  There is otherwise 
insufficient competent medical evidence on file to permit 
informed appellate review of the critical medical questions in 
this case at this time.  Therefore, a remand for additional 
development is required before proper appellate review may 
proceed on this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed skin 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should respond to the following: 

a)  Please identify any current chronic 
diagnoses found for the Veteran's skin.  
In answering this question, please 
specifically indicate whether the Veteran 
is currently diagnosed with chloracne.

b)  For each current chronic disease 
diagnosed for the Veteran's skin, please 
state whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the disability was 
manifested during the Veteran's active 
duty service or otherwise caused by the 
Veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical records; 
please also address the etiological 
significance, if any, of the Veteran's 
presumed exposure to herbicide agents 
during service in Vietnam. 

3.  The RO should then review the Veteran's 
claim of entitlement to service connection 
for chloracne or similar skin disability.  
The RO should take into consideration any 
newly submitted evidence, including the 
report of the VA examination requested above.  
The RO should adjudicate the merits of the 
claim based on all the evidence of record and 
all governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as a 
result of this remand.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with an appropriate supplemental statement of 
the case.  The case should be returned to the 
Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


